 
AMENDED AND RESTATED CONSULTING AGREEMENT


THIS AMENDED AND RESTATED CONSULTING AGREEMENT (the “Agreement”) is effective as
of the 1st day of February, 2011 by and between Sun River Energy, Inc., a
Colorado corporation (the “Company”), with executive offices located at 5950
Berkshire Lane, Suite 1650, Dallas, Texas 75225, and Cicerone Corporate
Development, LLC, a Texas limited liability company (the “Consultant”), with
executive offices located at 501 Trophy Lake, 314 PMB 106, Trophy Club, Texas
76262.


WHEREAS, the Company is a development-stage oil and gas exploration and
production company and desires advice regarding business strategies, capital
raising and business planning;


WHEREAS, Consultant has expertise in the areas of corporate structuring,
strategic planning and capital raising;


WHEREAS, the Company desires to engage Consultant to provide consulting services
relating to implementation of corporate strategies, achievement of market
listing standards, debt and equity financings, and corporate governance and
shareholder matters (the “Consulting Services”);


WHEREAS, the Company and Consultant had previously entered into consulting
agreements dated as of July 31, 2009, July 15, 2010, and November 29, 2010 (the
“Prior Consulting Agreements”);


WHEREAS, the Company and Consultant desire to amend and restate the Prior
Consulting Agreements in their entirety and desire to set forth in this
Agreement the terms and conditions of the Company’s engagement of Consultant;


NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties hereto agree as follows:


1.  Services to Be Provided, Scope of Agreement, and Relationship of the Parties
 
(a) The Company hereby agrees to engage Consultant to provide the Consulting
Services, and Consultant agrees to such engagement, on the terms and conditions
set forth in this Agreement.  In that regard, Consultant agrees to make itself
available to the Company during normal business hours for reasonable periods of
time, subject to reasonable advance notice and mutually convenient scheduling,
for the purpose of attending meetings of management and the Board of Directors,
as may be requested by the Chairman of the Board of the Company; assisting the
Company in the preparation of reports, summaries, profiles, due diligence
packages, and other material and documentation in connection with proposed
acquisitions in each case as and to the extent requested by the Chief Executive
Officer of the Company.
 
(b) The Company acknowledges that Consultant has many other business interests
and will devote as much time as in its discretion as necessary to perform its
duties under this Agreement.  In addition, the Company acknowledges that
Consultant’s efforts on behalf of his other interests are the sole and separate
property of Consultant.
 
 
 
 

Amended and Restated Consulting Agreement   Page 1 of 5  

 
/s/HM
 
/s/DRS
 
Initials
 
Initials


 
 
 

--------------------------------------------------------------------------------

 
 
(c) The services rendered by Consultant to the Company pursuant to this
Agreement shall be as an independent contractor, and this Agreement does not
make Consultant the employee, agent, or legal representative of the Company for
any purpose whatsoever, including without limitation, participation in any
benefits or privileges given or extended by the Company to its employees.  No
right or authority is granted to Consultant to assume or to create any
obligation or responsibility, express or implied, on behalf of or in the name of
the Company, expect as may be set forth herein.  In that regard, Consultant
agrees that it shall act solely at the express direction of the Company’s Chief
Executive Officer and shall coordinate all contacts with third parties,
including without limitation potential sources of capital, through the Chief
Executive Officer.  The Company shall not withhold for Consultant any federal or
state taxes from the amounts to be paid to Consultant hereunder, and Consultant
agrees that it will pay all taxes due on such amounts.
 
(d) Consultant shall provide the Company with such other advisory and consulting
services as the Company may specifically request.  Specific fees for each
separate service rendered by Consultant shall be established at the time
Consultant is requested to undertake each service.
 
2.  Compensation
 
(a) As compensation for its Consulting Services hereunder, the Company will
issue to Consultant each month during the term of this Agreement shares of its
Common Stock valued at $25,000 based on its price at the close on the last
trading day of each month and 20,000 warrants to purchase Common Stock.  The
warrants shall have an exercise price per share equal to the closing sale price
of the Common Stock on the date of issue, shall be exercisable for two years
from the date of issue, and shall provide for a “cashless” or “net issue”
exercise.  The foregoing shares and warrants shall be issued as of the last
business day of each month, and shall be delivered to Consultant as soon as
reasonably practicable.
 
(b) Other forms of compensation may occur depending on the nature of a specific
transaction and only upon the mutual agreement of both parties.  It is agreed
that for oil and/or gas projects and acquisitions, acreage sales or leases
introduced by Consultant, Consultant’s fee shall equal 5% of the price paid by
the Company for any such projects, acquisitions, sales or leases, payable as
follows: (1) 50% of such fee shall be paid in cash; and (2) 50% of such fee
shall be paid in Company stock at then current price (BID).
 
3.  Expenses
 
The Company shall reimburse Consultant for all pre-approved reasonable and
necessary expenses incurred by it in providing the Consulting Services under
this Agreement. Consultant shall submit related receipts and documentation with
its request for reimbursement.
 
 
 
 

Amended and Restated Consulting Agreement   Page 2 of 5  

/s/HM
 
/s/DRS
 
Initials
 
Initials

 
 

--------------------------------------------------------------------------------

 
 
4.  Renewal; Termination
 
(a) This Agreement shall continue in effect until August 1, 2013.  Thereafter,
this Agreement shall automatically renew for an additional one (1) year term
unless either party to this Agreement notifies the other in writing at least
ninety (90) days prior to August 1, 2013.  Thereafter, this Agreement shall
automatically renew for additional one (1) year terms unless either party to
this Agreement notifies the other in writing at least ninety (90) days prior to
the end of the one (1) year term.,.
 
(b) Subject to the continuing obligations of Consultant under Section 5 below,
either party may terminate this Agreement at any time if the other party shall
fail to fulfill any material obligation under this Agreement and shall not have
cured the breach within 10 days after having received written notice thereof by
the other party.
 
(c) Termination or expiration of this Agreement shall not extinguish any rights
of compensation that shall have accrued under paragraph 2 (a) or (b) prior to
the termination.
 
5.  Confidential Information
 
(a)  “Confidential Information,” as used in this Section 5, means information
that is not generally known and that is proprietary to the Company or that the
Company is obligated to treat as proprietary.  This information includes,
without limitation:
 
(i)  
Trade secret information about the Company and its operations, plans,
strategies, sources of capital, acquisition targets and financial results;

 
(ii)  
Information concerning the Company’s business as the Company has conducted it
since the Company’s incorporation or as it may conduct it in the future; and

 
(iii)  
Information concerning any of the Company’s past, current, or possible future
products, including (without limitation) information about the Company’s
research, development, engineering, purchasing, manufacturing, accounting,
marketing, selling, or leasing efforts.

 
(b) Any information that Consultant reasonably considers Confidential
Information, or that the Company treats as Confidential Information, will be
presumed to be Confidential Information (whether Consultant or others originated
it and regardless of how it obtained it).
 
(c) Except as required in its duties to the Company, Consultant will never,
either during or after the term of this Agreement, use or disclose confidential
Information to any person not authorized by the Company to receive it.
 
(d) If this Agreement is terminated, Consultant will promptly turn over to the
Company all records and any compositions, articles, devices, apparatus and other
items that disclose, describe, or embody Confidential Information, including all
copies, reproductions, and specimens of the Confidential Information in its
possession, regardless of who prepared them.  The rights of the Company set
forth in this Section 5 are in addition to any rights of the Company with
respect to protection of trade secrets or confidential information arising out
of the common or statutory laws of the State of Colorado or any other state or
any country wherein Consultant may from time to time perform services pursuant
to this Agreement.  This Section 5 shall survive the termination or expiration
of this Agreement.
 
 
 
 
 

Amended and Restated Consulting Agreement   Page 3 of 5  

/s/HM
 
/s/DRS
 
Initials
 
Initials

 
 

--------------------------------------------------------------------------------

 
 
(e) Consultant hereby acknowledge, on behalf of its members, managers,
affiliates, attorneys, advisors, agents and representatives (“Representatives”),
that it is aware (and that its Representatives who are apprised of this matter
have been advised) of Consultant’s responsibility under the U.S. federal
securities laws with respect to purchasing or selling securities of a company
about which Consultant (or its Representatives) have material nonpublic
information and agree that Consultant and its Representatives will not use, nor
cause any third party to use, any information in contravention of such
securities laws or any rules or regulations promulgated thereunder.  Further,
Consultant agrees not to sell short any securities issued by Company.
 
6.  False or Misleading Information
 
The Company agrees to use commercially reasonable efforts to provide Consultant
with accurate financial, corporate, and other data reasonably requested by
Consultant in connection with the performance with its services hereunder.  The
Company hereby indemnifies Consultant from any and all out-of-pocket costs,
expenses or damages incurred, and holds Consultant harmless from any and all
claims and/or actions that may result solely and directly from the Company’s
intentional breach of this covenant.
 
7.  Miscellaneous
 
(a) Successors and Assigns.  This Agreement is binding on and ensures to the
benefit of the Company, its successors and assigns, all of which are included in
the term the “Company” as it is used in this Agreement and upon Consultant, its
successors and assigns.  Neither this Agreement nor any duty or right hereunder
will be assignable or otherwise transferable by either party without the written
consent of the other party, except that the Company shall assign this Agreement
in connection with a merger, consolidation, assignment, sale or other
disposition of substantially all of its assets or business.  This Agreement will
be deemed materially breached by the Company if its successor or assign does not
assume substantially all of the Company’s obligations under this Agreement.
 
(b) Modification.  This Agreement may be modified or amended only by a writing
signed by both the Company and Consultant.
 
(c) Governing Law.  The laws of Texas will govern the validity, construction,
and performance of this Agreement.  Any legal proceeding related to this
Agreement will be brought in an appropriate court in Dallas county, Texas, and
both the Company and Consultant hereby consent to the exclusive jurisdiction of
that court for this purpose.
 
(d) Construction.  Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law.  If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid.  The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.
 
 
 
 
 

Amended and Restated Consulting Agreement   Page 4 of 5  

/s/HM
 
/s/DRS
 
Initials
 
Initials

 
 

--------------------------------------------------------------------------------

 
 
(e) Waivers.  No failure or delay by either the Company or Consultant in
exercising any right or remedy under this Agreement will waive any provision of
the Agreement, nor will any single or partial exercise by either the Company or
Consultant of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.
 
(f) Captions.  The headings in this Agreement are for convenience only and do
not affect this Agreement’s interpretation.
 
(g) Entire Agreement.  This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings, and understandings
between the parties concerning the matters in this Agreement.
 
(h) Notices.  All notices and other communications required or permitted under
this Agreement shall be in writing and sent by registered first-class mail,
postage prepaid, and shall be effective five days after mailing to the attention
of the signatories to this Agreement at the addresses stated in the introductory
paragraph to this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on  this 31st day
of March, 2011.


COMPANY:
 
CONSULTANT
     
Sun River Energy, Inc.
 
Cicerone Corporate Development, LLC
 
/s/ Donal R. Schmidt, Jr.
 
 
/s/ Harry McMillan
Name:  Donal R. Schmidt, Jr.
 
Name: Harry McMillan
Title:  CEO
 
Title: Managing Member
Date:  03/31/2011
 
Date: 03/31/2011




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Amended and Restated Consulting Agreement   Page 5 of 5  

/s/HM
 
/s/DRS
 
Initials
 
Initials

 
 

--------------------------------------------------------------------------------

 